Citation Nr: 0722295	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and C.M.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
January 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In September 2006, the veteran and her 
treating clinician appeared and testified before the 
undersigned at a Travel Board hearing held at the RO.  The 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

A December 2002 VA clinical record noted the veteran's report 
of being in receipt of disability benefits with the Social 
Security Administration (SSA).  These records must be 
associated with the claims folder prior to any further 
adjudication.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002) (possibility that SSA records could contain relevant 
evidence cannot be foreclosed absent a review of those 
records).  At her Travel Board hearing, she submitted an 
authorization for VA to obtain records from St. Lukes 
Hospital that she believes are pertinent to her claim.  Her 
clinical records report an extensive history of 
hospitalizations and treatment for psychiatric symptoms since 
the age of 15, to include records with Brainerd in 1999; the 
SMDC Health Care system to include St. Mary's Hospital, 
Miller-Dwan and the Duluth Clinic; Lutheran Deconis, Abbott-
Northwestern and Fairview in 2001; St. Lukes Health Center; 
the Bridge House prior to 2004; St. Cloud in 2004; and the 
Vet Center since 2004.  On remand, the RO should assist the 
veteran in associating these records with the claims folder.

A VA PTSD examination in June 2004 diagnosed the veteran with 
PTSD related to her childhood experiences.  Subsequent 
statements and testimony from a Vet Center clinician argues 
that the veteran's PTSD stems, in part, from sexual traumas 
in service.  This clinician has identified sexual trauma 
"markers" that occurred during the veteran's service.  See 
VA Adjudication Manual M21-1 MR, IV.ii.1.D.14.; Patton v. 
West, 12 Vet. App. 272 (1999).  In Patton, the Court stated 
that changes in behavior should be examined and clinically 
interpreted to determine whether the changed behavior serves 
to corroborate the existence of a personal trauma.  Patton, 
12 Vet. App. at 282.  Accordingly, further opinion is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request her to 
identify all of her providers of treatment for 
psychiatric symptoms since the age of 15 and 
assist her in obtaining the following identified 
records: Brainerd in 1999; the SMDC Health Care 
system to include St. Mary's Hospital, Miller-
Dwan and the Duluth Clinic; Lutheran Deconis, 
Abbott-Northwestern and Fairview in 2001; St. 
Lukes Health Center; the Bridge House prior to 
2004; and St. Cloud in 2004.

2.  Obtain the following records in the 
possession of a federal agency:
       a) all legal and medical documents pertaining 
to her award of SSA disability benefits;
       b) complete records from the Vet Center in 
Duluth, Minnesota; and 
       c) complete clinical records from the Twin 
Ports VA outpatient clinic and the Minneapolis, 
Minnesota VA Medical Center (VAMC) since 
September 2006.

3.  Upon completion of the above, refer the 
veteran's claims file to the appropriate 
healthcare professional in order to determine if 
there is evidence of behavior changes that might 
indicate the occurrence of an in-service 
stressor.  In this regard, the Board notes that 
the veteran's treating clinician at the Vet 
Center has identified sexual trauma markers in 
service.  See October 28, 2005 statement and 
September 2006 testimony before the Board.  The 
healthcare professional should review the 
evidence in the claims file and provide an 
opinion as to whether it is at least as likely as 
not (probability of 50 percent or greater) that 
any behavior changes were demonstrated in service 
or shortly thereafter and, if so, whether such 
changes may be indicative of a personal assault 
having been committed upon the veteran in 
service.  A complete rationale must be given for 
any opinion expressed and the foundation for all 
conclusions should be clearly set forth.  The 
report should be associated with the veteran's 
claims folder.

4.  After the above development has been 
completed and all evidence received associated 
with the claims file, make a written 
determination as to whether any of the claimed 
in-service stressors have been corroborated by 
the evidence of record.

5.  Only if a stressor is verified by the record, 
the veteran should be afforded a VA psychiatric 
examination to determine the existence and 
etiology of her current PTSD.  The psychiatric 
examiner should be provided an itemized list of 
the verified stressor(s).  The claims folder, 
including the list of verified stressor(s), must 
be sent to the examiner for review.  The examiner 
should be requested to provide the following 
findings and opinion: 
	a) determine whether the veteran currently 
has PTSD; and
	b) if PTSD is found, determine whether the 
corroborated in-service stressor(s) was/were 
sufficient to produce PTSD, or aggravate a pre-
existing PTSD beyond the natural course of this 
disorder.  In this regard, the examiner is 
instructed to consider only the stressors 
identified as having been verified by the record.  
The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 
1994) (DSM-IV) in arriving at diagnoses and 
identify all existing psychiatric diagnoses.  If 
PTSD is diagnosed, the examiner must explain 
whether and how each of the diagnostic criteria 
is or is not satisfied.  Also, if PTSD is 
diagnosed, the examiner must identify the 
stressor(s) supporting the diagnosis.

A complete rationale must be given for any 
opinion expressed and the foundation for all 
conclusions should be clearly set forth. The 
report of the psychiatric examination should be 
associated with the veteran's claims folder.

6.  Finally, readjudicate the veteran's claim for 
entitlement to service connection for PTSD.  If 
the benefit sought on appeal remains denied, the 
veteran and her representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


